Citation Nr: 0718406	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of surgery 
for a herniated nucleus pulposus at L5, with right leg pain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968, and from July 1973 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  This decision granted service 
connection for residuals of surgery, herniated nucleus 
pulposus, L5 with right leg pain and assigned a 20 percent 
disability evaluation effective February 1, 1993.

The Board remanded the veteran's appeal for further 
development in March 2005. 

In a separate decision to be released simultaneously with 
this decision, the Board vacated a decision entered in this 
appeal on March 22, 2007, denying the benefit sought.

For the reason outlined below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

In October 2006, VA received the veteran's request for a 
hearing at the RO before a traveling Veterans Law Judge.  No 
travel board hearing was ever scheduled.  The claimant, for 
his part, never withdrew his request.  Hence, to ensure full 
compliance with due process requirements, the case is 
REMANDED for the following action:

The RO should schedule a travel board 
hearing for the veteran consistent with 
his March 2006 request.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



